ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Tokyo Company                                )       ASBCA No. 59906
                                             )
Under Contract No. W90U3Z-08-M-8031          )

APPEARANCE FOR THE APPELLANT:                       Mr. Beniamen Monadhil
                                                     Owner/General Manager

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jessica E. Edgell, JA
                                                      Trial Attorney

               ORDER OF DISMISSAL FOR FAIL URE TO PROSECUTE

       On 31 March 2016, the Board issued an order to appellant to show cause why this
appeal should not be dismissed for failure to prosecute. We issued this order because
over a period of approximately five months, appellant had been non-responsive to
government discovery requests; had failed to respond to the government's motion to
compel; and had failed to act upon our order requiring compliance with its discovery
obligations. Further, because appellant was completely incommunicado, we were
compelled to cancel a status conference and the hearing on the merits to which appellant
had previously agreed.

        On 15 April 2016, appellant responded to the show cause order by stating that
it had been unable to access its yahoo.com email account by which it communicated with
the government and the Board. The Board issued an order on 18 April 2016, requiring
appellant to explain how it was that it was unable to access its email account for a
five-month period and what efforts it had undertaken to remedy the situation. Appellant
responded by stating that it had been forced to depart its offices in Baghdad due to the
security situation, but did not satisfactorily explain why it had been unable to access its
email account for that entire amount of time or what efforts it undertook to resume
communications with the Board. Nevertheless, the Board issued a follow-up order on
28 April 2016 explaining that appellant's response had been inadequate, explaining the
deficiencies in appellant's earlier responses, and explicitly providing appellant "one last
chance" to properly respond to our order. The 28 April order required a response from
appellant by 4 May 2016. To date, appellant has filed no response with the Board.

       Although dismissal for failure to prosecute is a "harsh measure" to be employed
only "sparingly," see Sykes Commc'ns, Inc., ASBCA Nos. 53842, 54077, 05-1 BCA
~ 32,864 at 162,853, we are not required to continue this appeal merely because there
was some response to the initial show cause order. "The fact that appellant makes some
response, is not necessarily a showing of good cause." Scorpio Piping Co., ASBCA
No. 34073, 89-2 BCA ~ 21,813 at 109,764. To preclude such a dismissal, appellant is
required to show, "compliance with the Board's instructions and a meaningful effort to
continue with the prosecution of the appeal." Id. (citing McDaniel Enterprises, PSBCA
No. 1401, 86-3 BCA ~ 19,285). This, appellant has failed to do, notwithstanding our
forbearance and clear statement that it was given "one last chance" to explain itself.

      Accordingly, ASBCA No. 59906 is hereby dismissed with prejudice for failure to
prosecute under Board Rule 17.

       Dated: 24 May 2016




 I concur                                         I concur


    ~~,,,/~
 MARirn~?7
 Administrative Judge
                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59906, Appeal of Tokyo Company,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                            2